COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Travis O'Neal Bluntson v. The State of Texas

Appellate case number:   01-18-01100-CR

Trial court case number: 2012R-0022

Trial court:             155th District Court of Austin County

       Appellant’s court-appointed counsel has filed a brief concluding that this appeal is
frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Appellant, acting pro se, has filed a motion requesting access to a copy of the appellate
record for use in preparing a response to appointed counsel’s brief. See Kelly v. State,
436 S.W.3d 313, 315, 318–21 (Tex. Crim. App. 2014). We grant the motion.

        We order the trial court clerk, no later than 10 days from the date of this order, to
provide a copy of the record, including the clerk’s record, the reporter’s record, and any
supplemental records, to the appellant. The trial court clerk shall further certify to this
Court, within 15 days of the date of this order, the date upon which delivery of the record
to the appellant is made.

       Appellant also has requested an extension of time to file his pro se response to
counsel’s Anders brief. We grant the motion for an extension. Appellant’s response to
his appointed counsel’s brief shall be filed no later than thirty days from the date of
this order.

       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                  Acting individually


Date: October 24, 2019